Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21052 Name of Fund: BlackRock California Municipal Bond Trust (BZA) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock California Municipal Bond Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code:(800) 882-0052, Option 4 Date of fiscal year end:08/31/2008 Date of reporting period:03/01/2008  05/31/2008 Item 1  Schedule of Investments BlackRock California Municipal Bond Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds (000 ) Value California - 132.6% AIG SunAmerica, Inc., M/F Housing Revenue Bonds (San Lucas Apartments), Pass-Through Certificates of Beneficial Ownership, AMT, Series 5, 5.95%, 11/01/34 $ 2,135 $ 2,145,526 AIG SunAmerica, Inc., Santa Maria, California, M/F Housing Revenue Bonds (Westgate Courtyards Apartments), Pass-Through Certificates of Beneficial Ownership, AMT, Series 3, 5.80%, 1/01/34 2,300 2,307,199 Anaheim, California, Public Financing Authority, Lease Revenue Bonds (Public Improvements Project), Sub-Series C, 5.74%, 9/01/32 (a)(b) 5,000 1,325,450 California Educational Facilities Authority Revenue Bonds (University of San Diego), Series A, 5.25%, 10/01/30 4,000 4,083,560 California Health Facilities Financing Authority Revenue Bonds (Valleycare Medical Center), Series A, 5.375%, 5/01/12 (c) 3,270 3,564,300 California Infrastructure and Economic Development Bank Revenue Bonds (J. David Gladstone Institute Project), 5.25%, 10/01/34 3,750 3,765,562 California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds (Waste Management Inc. Project), AMT, Series A-2, 5.40%, 4/01/25 530 494,416 California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds (Waste Management Inc. Project), AMT, Series C, 5.125%, 11/01/23 1,000 909,910 California Pollution Control Financing Authority, Solid Waste Disposal Revenue Refunding Bonds (Republic Services Inc. Project), AMT, Series C, 5.25%, 6/01/23 500 482,140 California Statewide Communities Development Authority Revenue Bonds (Catholic Healthcare West), Series E, 5.50%, 7/01/31 1,250 1,268,675 California Statewide Communities Development Authority Revenue Bonds (Daughters of Charity National Health System), Series A, 5.25%, 7/01/30 1,500 1,422,945 California Statewide Communities Development Authority Revenue Bonds (Kaiser Permanente), Series A, 5.50%, 11/01/32 5,000 5,027,000 California Statewide Communities Development Authority Revenue Bonds (Sutter Health), Series B, 5.625%, 8/15/42 3,250 3,314,837 Chino Basin, California, Desalter Authority, Revenue Refunding Bonds, Series A, 5%, 6/01/35 (d) 2,000 2,050,660 Chino Basin, California, Regional Financing Authority, Revenue Refunding Bonds (Inland Empire Utility Agency), Series A, 5%, 11/01/33 (e) 1,000 1,021,820 Chula Vista, California, IDR (San Diego Gas and Electric Company), AMT, Series B, 5%, 12/01/27 1,175 1,142,206 Portfolio Abbreviations To simplify the listings of BlackRock California Municipal Bond Trust's portfolio holdings in the Schedule of Investments, we have abbreviated the names of many of the securities according to the list below. AMT Alternative Minimum Tax (subject to) IDR Industrial Development Revenue Bonds COP Certificates of Participation M/F Multi-Family GO General Obligation Bonds 1 BlackRock California Municipal Bond Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds ) Value Etiwanda School District, California, Public Financing Authority, Local Agency Revenue Refunding Bonds, 5%, 9/15/32 (d) $ $ Foothill/Eastern Corridor Agency, California, Toll Road Revenue Refunding Bonds, 5.75%, 1/15/40 Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series A-1, 6.625%, 6/01/13 (c) Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series B, 5.50%, 6/01/13 (c) Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series B, 5.625%, 6/01/13 (c) Kaweah Delta Health Care District, California, Revenue Refunding Bonds, 6%, 8/01/12 (c) Lathrop, California, Financing Authority Revenue Bonds (Water Supply Project), 5.90%, 6/01/27 Lathrop, California, Financing Authority Revenue Bonds (Water Supply Project), 6%, 6/01/35 Live Oak Unified School District, California, GO (Election of 2004), Series B, 5.53%, 8/01/29 (b)(f) Live Oak Unified School District, California, GO (Election of 2004), Series B, 5.38%, 8/01/30 (b)(f) Live Oak Unified School District, California, GO (Election of 2004), Series B, 5.55%, 8/01/31 (b)(f) Live Oak Unified School District, California, GO (Election of 2004), Series B, 5.56%, 8/01/32 (b)(f) Live Oak Unified School District, California, GO (Election of 2004), Series B, 5.57%, 8/01/33 (b)(f) Live Oak Unified School District, California, GO (Election of 2004), Series B, 5.58%, 8/01/34 (b)(f) Los Angeles, California, Regional Airports Improvement Corporation, Lease Revenue Bonds (American Airlines Inc.), AMT, Series B, 7.50%, 12/01/24 Orange County, California, Community Facilities District, Special Tax Bonds (Number 01-1 Ladera Ranch), Series A, 6%, 8/15/10 (c) Palm Springs, California, Mobile Home Park Revenue Bonds (Sahara Mobile Home Park), Series A, 5.75%, 5/15/37 San Francisco, California, City and County Redevelopment Agency, Community Facilities District Number 1, Special Tax Bonds (Mission Bay South Public Improvements Project), 6.25%, 8/01/33 Santa Ana, California, Unified School District, COP (Financing Program), 5.75%, 4/01/29 (a)(b) Stockton, California, Unified School District, GO (Election of 2005), 5%, 8/01/31 (a) Torrance, California, Hospital Revenue Refunding Bonds (Torrance Memorial Medical Center), Series A, 5.50%, 6/01/31 Total Municipal Bonds (Cost - $65,157,513) - 132.6% 2 BlackRock California Municipal Bond Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Municipal Bonds Transferred to Par Tender Option Bond Trusts (h) ) Value California - 6.0% Santa Clara County, California, Financing Authority, Lease Revenue Refunding Bonds, Series L, 5.25%, 5/15/36 $ $ Total Municipal Bonds Transferred to Tender Option Bond Trusts (Cost - $3,081,970) - 6.0% Corporate Bonds Multi-State - 7.7% Charter Mac Equity Issuer Trust, 7.20%, 10/31/52 (g) Total Corporate Bonds (Cost - $3,500,000) - 7.7% Short-Term Securities Shares CMA California Municipal Money Fund, 1.24% (i)(j) Total Short-Term Securities (Cost - $9,697,130) - 18.9% Total Investments (Cost - $81,436,613*) - 165.2% Liabilities in Excess of Other Assets - (2.9%) ) Liability for Trust Certificates, Including Interest Expense and Fees Payable - (3.9%) ) Preferred Shares, at Redemption Value - (58.4%) ) Net Assets Applicable to Common Shares - 100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of May 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ (a) FSA Insured. (b) Represents a zero coupon bond; the interest rate shown reflects the effective yield at the time of purchase. (c) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (d) Assured Guaranty Insured. (e) AMBAC Insured. (f) XL Capital Insured. (g) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. The Trust is not obligated for costs associated with the registration of restricted securities. (h) Securities represent bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as collateral in a financing transaction. (i) Investments in companies considered to be an affiliate of the Trust, for purposes of
